Citation Nr: 1101965	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 21, 2008 for 
the grant of service connection for chronic lymphocytic leukemia 
(CLL).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
granting service connection for CLL and assigning the effective 
date.  The RO also denied entitlement to an earlier effective 
date specifically in a September 2008 rating decision, but the 
Board finds the Veteran's appeal stems from the initial grant of 
service connection in May 2008. 


FINDINGS OF FACT

1.  On April 21, 2008, an informal claim seeking service 
connection for chronic lymphocytic leukemia (CLL) was received by 
VA.  

2.  By means of a May 2008 rating decision, service connection 
for CLL was granted, effective from April 21, 2008.

3.  Prior to receipt of the claim on April 21, 2008, there were 
no pending requests for service connection for this disability 
that remained unadjudicated.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than 
April 21, 2008 for service connection for CLL.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, with 
respect to the claims on appeal.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2008.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this case, notice was not provided prior to the initial grant 
of service connection in May 2008, but was provided after the 
Veteran notified the RO of his disagreement with the effective 
date as described above.  Thereafter, an additional rating 
decision was issued in September 2008 specifically addressing and 
denying the Veteran's claim seeking an earlier effective date for 
the grant of service connection for CLL.  

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA extend to 
a "downstream" claim, such as the claim for an earlier effective 
date following a grant of benefits, see McCutcheon v. Principi, 
17 Vet. App. 559 (2004), is not clear.  To the extent that such 
notice may be required, the February 2009 SOC provided the 
Veteran with the applicable effective date regulations.  The RO 
also sent the Veteran a letter in August 2008 explaining the 
evidence necessary to establish entitlement to an earlier 
effective date.  

Accordingly, the Board concludes any arguable defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.  Although the notice provided to 
the claimant in 2008 was not given prior to the initial 
adjudication of the service connection claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, as explained above, after 
the notice was provided, the effective date claim was 
specifically readjudicated and denied in a September 2008 rating 
decision.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the claims folder.  
All VA and private treatment records identified by the Veteran 
have been obtained to the extent possible.  The Veteran has at no 
time identified any outstanding records that he felt were 
relevant to his claim.  An examination is not necessary in 
connection with the earlier effective date claims, because the 
examination could not show evidence of the Veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist the 
Veteran in the development of his claim, and he is not prejudiced 
by the Board considering the merits of the claim in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Earlier Effective Date (CLL)

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002) 
(emphasis added).  

The only exception to the rule is for claims received within one 
year of a veteran's discharge from service, in which case the 
effective date of an award of service connection will be the day 
following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(2009).  See also Wright v. Gober, 
10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies 
only to those awards of disability compensation actually based on 
a claim filed within one year after the veteran's separation").  
Otherwise, the effective date will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110 (emphasis added); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).

In this case, service personnel records show that the Veteran was 
discharged from active service in May 1970.  The Veteran filed a 
claim received on April 21, 2008 seeking service connection for 
chronic lymphoctic leukemia (CLL), over three decades after 
service.  The claim was granted in a May 2008 rating decision, 
effective April 21, 2008, the date that the RO received the 
Veteran's claim.  

The May 2008 rating decision also indicated that there was no 
medical evidence of a CLL diagnosis prior to February 2008 and, 
therefore, an earlier effective date could not be granted.  The 
Veteran disagreed indicating lab tests conducted at the VA 
Medical Center (VAMC) indicated a high likelihood that the 
Veteran had CLL since 2002 and, therefore, he believes his 
effective date should be 2002.

Unfortunately, the RO's reference to the date of the actual 
diagnosis of the Veteran's CLL within the May 2008 rating 
decision is not dispositive.  Under the circumstances of this 
case, the actual date of the Veteran's CLL diagnosis, whether it 
is February 2008 or 2002 or earlier, would not change the 
applicable effective date here.  

Again, where, as here, a claim for service connection is filed 
over one year after discharge from the military, the effective 
dates of a grant of service connection will be either (1) the 
date of the claim or (2) the date entitlement arose whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).   The 
Veteran filed his claim for service connection decades after his 
separation from the military in April 21, 2008.  This fact is not 
in dispute.

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
an earlier effective date for the grant of CLL.  VA first 
received the Veteran's claim for entitlement to service 
connection for CLL, based on in-service Agent Orange exposure, on 
April 21, 2008 (over three decades after separation from the 
military).  Prior to that time, no document which may be 
construed as a claim for such benefit was received by VA.  
Indeed, the Veteran submitted claims for other disorders in 2002 
and 2004, but never mentioned CLL until April 21, 2008.  

The Veteran does not dispute the fact that April 21, 2008 is the 
first claim he filed seeking service connection for CLL.  Rather, 
the Veteran disputes the date in which his CLL was diagnosed, or 
at the very least, detected.  He argues that the medical evidence 
shows leukocytosis as early as 2003, with a doctor opining that 
the Veteran's CLL probably began in 2002.  The official diagnosis 
was not rendered until sometime in February 2008.  

As explained above, however, effective dates are determined by 
either the date of claim or the date entitlement arose, 
whichever is later.  In this case, regardless of whether the 
Veteran had CLL since 2002 or 2008, the fact remains that April 
21, 2008 is the date the Veteran's claim was received by the VA. 

For these reasons, there simply is no legal basis to award an 
effective date prior to April 21, 2008.  See 38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the 
law and regulations made by the Congress governing the 
establishment of effective dates for the award of compensation. 
Thus, the Board concludes that an earlier effective date is not 
warranted in this case under VA regulations governing effective 
dates for awards based on an original claim for service 
connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r). 


ORDER

Entitlement to an effective date earlier than April 21, 2008 for 
chronic lymphocytic leukemia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


